Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 This Office Action regarding Application Ser. No. 16/258,708 filed 01/28/2019 is in response to Applicant’s arguments/remarks and claim amendment filed 03/02/2021. It is also in response to information disclosure statement, IDS, also filed 03/02/2021.  Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed 03/02/2021 Applicant has amended the claims of the application. Claim 1 has been amended wherein the separator includes a second coating layer which comprises a polymer. Claim 3 has also been amended by deleting the limitation “polymer or combination thereof”, which was originally recited in the second coating layer. Claim 13 has also been amended to define “Mw” and “Mn” in the polydispersity index Mw/Mn which are recited Mw stands for weight averaged molecular weight and Mn stands for number-averaged molecular weight. Claim 15 has been amended to correct a typo error. Claim 16 has been amended by deleting “propylene carbonate” from the list of compounds in the electrolyte. 
Status of the claims stand as follows:
Currently amended 		1, 3, 13, 15-16
Original 			2, 4-12, 14, 17
Claims 1-17 are currently pending in this application. All claims are under full consideration. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Withdrawal of Claim Objection
The objection of Claim 15 for writing the word ‘comprising” two times has been withdrawn since Claim 15 was corrected by deleting one of the two words. 
Withdrawal of Claim Rejection – 35 USC § 112
The rejection of Claim 13 has been overcome by the amendment of the claims, and it has been withdrawn 
Withdrawal of Claim Rejection – 35 USC § 102
The rejection of Claims 1, 3, 15 rejected under 102(a)(1) as being anticipated by Ito et al. (U.S. PG Publication 2018/0159135) has been overcome by the amendment of Claim 1 and 3. Therefore, the rejection has been withdrawn.  
Claim Rejection – 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-9, 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Hoshida et al. (U.S. PG Publication 2019/0033066) in view of Takamatsu et al. (U.S. PG Publication 2018/0248162).
This rejection was presented in the previous Office Action dated 12/03/2020, but it has been accordingly modified to address the amendment of Claim 1 and 3. 
Regarding Claim 1, 3 Hoshida discloses a separator for a lithium-ion battery (Hoshida Fig. 2, paragraph 0030, 0044, 0046), comprising a separator 12 including a porous film 5 and a heat resistant layer 4 (Hoshida Fig. 3, paragraph 0050, 0057), the heat resistant layer 4 contains, a wholly aromatic polyamide (aramid resin) as a component material (Hoshida paragraph 0057), the heat resistant layer 4 is coated over the porous substrate 5 (Hoshida Fig. 3) for a nonaqueous electrolyte battery (Hoshida paragraph 0046); thus the porous film 5 is equivalent to the porous substrate, and the heat-resistant layer 4 is equivalent to the first coating layer comprising an aromatic polyamide. Hoshida discloses the heat-resistant layer 4 can alternatively be layered upon both surfaces of the porous film 5 (Hoshida paragraph 0057), and the layers layered upon both surfaces of the porous film are considered equivalent to the first coating layer and the second coating layer. Hoshida discloses the second coating layer, contain alumina /carboxymethyl cellulose (Hoshida paragraph 0065, 0070) equivalent to the second coating layer further comprises inorganic particles and a polymer as recited in Claim 3.  Hoshida is silent about the electrolyte being a linear ester compound.
Takamatsu discloses a nonaqueous secondary battery having a functional layer which contains a binder polymer and inorganic particles (Takamatsu paragraph 0022-0024, 0048) and a separator having a microporous substrate containing a polyolefin resin or an aromatic polyamide resin (Takamatsu paragraph 0082), and an electrolyte solution (Takamatsu paragraph 0112) disclosed examples of which include carbonates such as dimethyl carbonate (DMC), ethylene carbonate (EC), diethyl carbonate (DEC), propylene carbonate (PC), butylene carbonate (BC), methyl ethyl carbonate (MEC), and vinylene carbonate (VC); esters such as 7-butyrolactone 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Hoshida by the teaching of Takamatsu (Takamatsu paragraph 0113) and used chain carbonic acid ester compound as electrolytic solution due to their high permittivity and a wide stable potential region, and in general, lithium ion conductivity tends to increase when a solvent having a low viscosity is used (Takamatsu paragraph 0113).
Regarding Claim 2 Hoshida discloses the heat resistant layer 4, considered equivalent to the first coating layer, is arranged on one surface of the porous film 5 (Hoshida Fig. 3, paragraph 65), considered equivalent to porous substrate.
Regarding Claim 4 the heat-resistant layer 4, considered equivalent to the first coating layer, contain alumina /carboxymethyl cellulose (Hoshida paragraph 0065, 0070) equivalent to the first coating layer further comprises inorganic particles and a polymer.
Regarding Claim 5 and 6 Hoshida discloses the heat-resistant layer contains alumina, silicon oxide (silica), titanium oxide, magnesium oxide, magnesium hydroxide, boehmite (Hoshida paragraph 0071).
Regarding Claim 7 and 8
Regarding Claim 9 Hoshida discloses the heat-resistant layer 4, equivalent to the first coating layer, contains, for example, a wholly aromatic polyamide (aramid resin) as a component material (Hoshida paragraph 0057, 0065).
Regarding Claim 15 Takamatsu discloses electrolyte solution (Takamatsu paragraph 0112) examples of which include carbonates such as dimethyl carbonate (DMC), diethyl carbonate (DEC), methyl ethyl carbonate (MEC), (Takamatsu paragraph 0113).
Regarding Claim 16 Takamatsu discloses the electrolyte comprise a cyclic ester compound such as ethylene carbonate, propylene carbonate, butylene carbonate, vinylene carbonate (Takamatsu paragraph 0113).
Regarding Claim 17 Hoshida is silent about the electrolyte solution comprising a lithium salt. Takamatsu discloses the electrolyte contain lithium salts such lithium hexafluoro phosphate, lithium tetrafluoroborate, lithium hexafluoro arsenate, lithium perchlorate (Takamatsu paragraph 0112). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery cell of Hoshida by the teaching of Takamatsu as used the disclosed lithium salt since such salts provide lithium ions and are well situated for lithium ion batteries.

Claim 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Hoshida et al. (U.S. PG Publication 2019/0033066) in view of Takamatsu et al. (U.S. PG Publication 2018/0248162) and further in view of “Soluble High-Temperature Polymers Containing a Tetraphenylthiophene Unit” by Yoshio Imai et al. in [Polymer Plastics Technology and Engineering (1989), 28(4), 371-414; hereafter Yoshio Imai 1989] and Imai Yoshio et al. (JPH06256259 (A); hereafter JP ‘259).
The discussion of Hoshida and Takamatsu as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section.
This rejection was presented in the previous Office Action and is maintained in this Office Action. 
Regarding Claims 10-12 Hoshida and Takamatsu are silent about the preparation of the copolyaromatic polyamide from the diamine aromatic compounds and the dibasic acid chloride compounds recited in the claims. Yoshio Imai 1989 discloses the synthesis of aromatic polyamides that are high-temperature and high-strength fibers and soluble in organic solvents, have high softening or high melting temperatures prepared from tetra phenyl thiophene monomers diamine 3 and diacid chloride 8 (Yoshio Imai 1989 page 385-387). Yoshio Imai 1989 discloses synthesis of and compound 2,5-bis(4-aminophenyl)-3,4-diphenylthiophene 3 (Yoshio Imai page 373-) i.e. Compound 5 of Claim 11, (Yoshio Imai 1989 page 373-374) and the synthesis of tetra phenylthiophene dicarboxylic acid chloride (Yoshio Imai 1989 Scheme 3 page 373-375) i.e. Compound 13 of Claim 12. Yoshio Imai 1989 discloses the synthesis of aromatic polyamide from the diamine 3 (Compound 5 of Claim 11) by the polymerization reaction with dibasic acid chloride aromatic compound (Yoshio Imai 1989 page 387) reproduced below:

    PNG
    media_image1.png
    474
    792
    media_image1.png
    Greyscale

Compound 13 of Claim 12) (Yoshio Imai 1989 Scheme 3 page 389-390)

    PNG
    media_image2.png
    467
    742
    media_image2.png
    Greyscale

In the equation above the Ar (i.e. aromatic) in the diamine is phenyl-O-phenyl (i.e. Compound 10 in Claim 11) or 

    PNG
    media_image3.png
    154
    213
    media_image3.png
    Greyscale

(i.e. Compound 5 of Claim 11) (Yoshio Imai 1989 page 390).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Hoshida by the teaching of Yoshio Imai and used aromatic diamines and dibasic acid chloride aromatic compound for the synthesis of the co-polyaromatic polyamide as taught by Yoshio Imai 1989 to produce polyamide polymers as a separator component that have the benefits of high temperature and high strength fibers and soluble in organic solvents, have high softening or high melting temperatures (Yoshio 
JP ‘259 discloses the synthesis of acid chloride of 2,2'-di (p-carboxyphenoxy) -1,1'-binaphthyl, (paragraph 0029) i.e. 4,4'-[l,r-binaphthalene]-2,2'-diylbis(oxy)]bis benzoyl chloride (STIC search page 18) (i.e. Compound 12 of Claim 12), and its polymerization reaction with 4,4'-diaminodiphenyl ether (i.e. Compound 10 of Claim 11) to obtain an aromatic polyamide (JP ‘259 paragraph 0032) that has excellent heat resistance and high solubility in a solvent, it is useful as a resin raw material for coating agents, films, fibers, molded products and the like (JP ‘259 paragraph 0043). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the aromatic polyamide (aramid resin) of Hoshida (Hoshida paragraph 0057) by the teaching of JP ‘259 and made the aromatic polyamide from the disclosed dibasic acid chloride aromatic compound and the aromatic diamine compound in order to obtain an aromatic polyamide that has excellent heat resistance and high solubility in a solvent and useful as a resin raw material for coating agents, films, fibers, molded products and the like (paragraph 0043) such as forming a separator for the nonaqueous electrolyte battery of Hoshida (Hoshida paragraph 0046).
Claim 10 is product by process claims. It is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshida et al. (U.S. PG Publication 2019/0033066) in view of Takamatsu et al. (U.S. PG Publication 2018/0248162) and further in view of Bruchmann et al. (U.S. PG Publication 2007/0213501) and Maeda et al. (U.S. PG Publication 2016/0017145)

The discussion of Hoshida and Takamatsu as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 13 Hoshida is silent about the polydispersity index of the aromatic polyamide. Bruchmann discloses aromatic polyesters of high functionality and high degree of branching having polydispersity index of 1.2 to 50 (Bruchmann paragraph 0028), and whose structures, degree of branching, functionalities and properties, such as solubilities or melt or glass transition temperatures, for example, are readily adaptable to the requirements of the application and which are able to combine advantageous properties, such as high functionality, high reactivity, low viscosity and/or ready solubility (Bruchmann paragraph 0026); thus Bruchmann recognizes high polydispersity with high branching and high functionality. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention t have modified the polyamide of Hoshida by the teaching of Bruchmann and made it high branched with high polydispersity index to obtain a polyamide with high functionality and advantageous properties as taught by Bruchmann (Bruchmann paragraph 0026, 0028). Such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way (MPEP2143 IC).
Hoshida is silent about the molecular weight of the aromatic polyamide. Maeda discloses a film forming composition that is aromatic polyamide-based (Maeda paragraph 0001, 0013). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshida et al. (U.S. PG Publication 2019/0033066) in view of Takamatsu et al. (U.S. PG Publication 2018/0248162) and further in view Sawamoto et al. (U.S. PG Publication 2012/0308898)

The discussion of Hoshida and Takamatsu is fully incorporated here and is relied upon for the limitation of the claim in this section.
Regarding Claim 14 Hoshida and Takamatsu and silent regarding thickness of the polyamide coating layer. Sawamoto discloses an aromatic polyamide porous film and separator for battery and having a thickness of 2 to 30 µm (Sawamoto paragraph 0011), this range overlaps significantly with the claimed range. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the separator of Hoshida as modified by the teaching of Sawamoto and made the polyamide coating layer in the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Response to Argument
In the response filed on 03/02/2021 Applicant traverses the rejection of the claims presented in the previous Office Action dated 12/03/2020. Applicant argues the amendment of claim 13 moots the 112 rejection. Examiner agrees and as is presented above in this Office Action the rejection of Claim 13 under 112 first paragraph has been withdrawn. 
Examiner also agrees the amendment of claims 1, 3 and 15 overcomes the previous rejection of the claims under 102(a)(1) over Ito et al. (U.S. PG Pub 2018/0159135). Therefore, the rejection has been withdrawn. 
Regarding the rejection of Claims 1-9, 16, 17 under 103 over Hoshida et al. (U.S. 2019/003066 in view of Takamatsu et al.
Applicant argues that the secondary reference of Takamatsu fails to teach a lithium-ion battery having a first coating layer and a second coating layer as defined by the claims (Remarks page 9). Examiner notes that Takamatsu discloses a non-aqueous secondary battery having a functional layer which contains a binder polymer (Takamatsu paragraph 0048), the separator having a microporous substrate containing an aromatic polyamide resin (Takamatsu paragraph 0082). Thus Takamatsu is analogous art to the disclosure of Hoshida, and is relied upon for its disclosure of the electrolyte being an ester compound. Therefore, the combination of Hoshida and Takamatsu renders the claimed lithium ion battery having a first coating layer and second coating layer and an electrolyte as defined by the claims of the instant application. 
Applicant also traverses the rejection of Claims 10-12 and argues that the tertiary reference of Hoshida Imai et al. and Imai Yoshio do not disclose a lithium-ion battery having a first coating layer and a second coating layer as defined by the claims (Remarks page 9). Examiner notes that the tertiary references are relied upon for their disclosure of the preparation of the copolyaromatic polyamide, and combined with the disclosure of Hoshida and Takamatsu meet the limitations of the claims. Examiner further notes that Claim 10 is a product by process claim. According to the MPEP even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself, and the patentability of a product does not depend on its method of production. (See MPEP 2113).
Applicant also presents a similar argument regarding the rejection of Claim 13 and argues that the tertiary references of Bruchmann and Maeda do not teach a lithium-ion battery having a first coating layer and a second coating layer as defined by the claims (Remarks page 10). Examiner notes that Bruchmann discloses aromatic polyesters of high functionality and high degree of branching having dispersibility index of 1.2 to 50 (Bruchmann paragraph 0028), and 
Regarding the rejection of Claim 14 Applicant argues that the tertiary reference of Sawamoto does not disclose a lithium ion battery having a first coating layer and a second coating layer as defined by the claims (Remarks page 10). Examiner notes that Sawamoto is relied upon for its teaching of the thickness of polyamide coating of a separator. Sawamoto discloses an aromatic polyamide porous film and separator for battery having a thickness of 2 to 30 micrometer, which significantly overlaps with the claimed range of 0.5 to 20 micrometer. Therefore, the combination of Hoshida as modified by Takamatsu with the teaching of Sawamoto renders obvious the claim limitation. 
Examiner notes that the combination of the references applied render obvious the claimed invention as presented above in this Office Action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722